Exhibit 10.2

 

NEITHER THIS SECURITY NOR THE SECURITIES WHICH MAY BE ISSUED HEREUNDER HAVE BEEN
REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY,
MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM,
OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS
EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE
SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY. THIS SECURITY
AND THE SECURITIES ISSUABLE UPON CONVERSION OF THIS SECURITY MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH
SECURITIES.

 

Original Issue Date: November 3, 2017

Principal Amount: $_________.00

 

 

PROMISSORY NOTE

 

Probility Media CorpORATION

 

DUE July 3, 2019

 

THIS PROMISSORY NOTE (the “Note”) is a duly authorized and validly issued
promissory note of Probility Media Corporation, a Nevada corporation (the
“Company”), issued on November 3, 2017 (the “Original Issue Date”), and such
Note is due and payable on July 3, 2019 (the “Maturity Date”).

 

FOR VALUE RECEIVED, the Company promises to pay to the order of ____________, or
its registered assigns (the “Holder”), or shall have paid pursuant to the terms
hereunder, the principal sum of $___________.00 (the “Principal Amount”) on the
Maturity Date or such earlier date as this Note is required or permitted to be
repaid as provided hereunder, and to pay interest to the Holder on the aggregate
unconverted and then outstanding principal amount of this Note in accordance
with the provisions hereof. The full consideration paid to the Company for this
Note is $___________.00 (the “Consideration”), due to an original issuance
discount (representing $___________.00 of the Principal Amount) (the “OID”), and
such OID shall be applied in full at the closing of issuance of the Note on the
Original Issue Date. At the Original Issue Date, the outstanding principal
amount under this Note shall be $____________.00, which includes the principal
amount of the Note and the OID. This Note is also subject to the following
additional provisions:

 

Section 1.       Definitions. For the purposes hereof, in addition to the terms
defined elsewhere in this Note, (a) capitalized terms not otherwise defined
herein shall have the meanings set forth in the Purchase Agreement and (b) the
following terms shall have the following meanings:

 

“Alternate Consideration” shall have the meaning set forth in Section 5(e).

 

“Amortization Payment Date” shall mean the date that is ninety-one (91) days
after the Original Issue Date.

 

“Bankruptcy Event” means any of the following events: (a) the Company or any
Significant Subsidiary (as such term is defined in Rule 1-02(w) of Regulation
S-X) thereof commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to the
Company or any Significant Subsidiary thereof, (b) there is commenced against
the Company or any Significant Subsidiary thereof any such case or proceeding
that is not dismissed within 60 days after commencement, (c) the Company or any
Significant Subsidiary thereof is adjudicated insolvent or bankrupt or any order
of relief or other order approving any such case or proceeding is entered, (d)
the Company or any Significant Subsidiary thereof suffers any appointment of any
custodian or the like for it or any substantial part of its property that is not
discharged or stayed within 60 calendar days after such appointment, (e) the
Company or any Significant Subsidiary thereof makes a general assignment for the
benefit of creditors, (f) the Company or any Significant Subsidiary thereof
calls a meeting of its creditors with a view to arranging a composition,
adjustment or restructuring of its debts or (g) the Company or any Significant
Subsidiary thereof, by any act or failure to act, expressly indicates its
consent to, approval of or acquiescence in any of the foregoing or takes any
corporate or other action for the purpose of effecting any of the foregoing.

 

 

 

 1 

 

 

“Beneficial Ownership Limitation” shall have the meaning set forth in Section
4(c).

 

“Business Day” means any day except Saturday, Sunday, any day which shall be a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Buy-In” shall have the meaning set forth in Section 4(b)(ii).

 

“Change of Control Transaction” means the occurrence after the date hereof of
any of (a) an acquisition after the date hereof by an individual or legal entity
or “group” (as described in Rule 13d-5(b)(1) promulgated under the Exchange Act)
of effective control (whether through legal or beneficial ownership of capital
stock of the Company, by contract or otherwise) of in excess of 50% of the
voting securities of the Company (other than by means of conversion or exercise
of the Note and the Securities issued together with the Note), (b) the Company
merges into or consolidates with any other Person, or any Person merges into or
consolidates with the Company and, after giving effect to such transaction, the
stockholders of the Company immediately prior to such transaction own less than
50% of the aggregate voting power of the Company or the successor entity of such
transaction, (c) the Company sells or transfers all or substantially all of its
assets to another Person and the stockholders of the Company immediately prior
to such transaction own less than 50% of the aggregate voting power of the
acquiring entity immediately after the transaction, (d) a replacement at one
time or within a three year period of more than one-half of the members of the
Board of Directors which is not approved by a majority of those individuals who
are members of the Board of Directors on the Original Issue Date (or by those
individuals who are serving as members of the Board of Directors on any date
whose nomination to the Board of Directors was approved by a majority of the
members of the Board of Directors who are members on the date hereof), or (e)
the execution by the Company of an agreement to which the Company is a party or
by which it is bound, providing for any of the events set forth in clauses (a)
through (d) above.

 

“Common Stock” shall mean the Company’s common stock, par value $0.001 per
share.

 

“DTC” means the Depository Trust Company.

 

“DTC/FAST Program” means the DTC’s Fast Automated Securities Transfer Program.

 

“DWAC Eligible” means that (a) the Common Stock is eligible at DTC for full
services pursuant to DTC’s Operational Arrangements, including without
limitation transfer through DTC’s DWAC system, (b) the Company has been approved
(without revocation) by the DTC’s underwriting department, (c) the Transfer
Agent is approved as an agent in the DTC/FAST Program, (d) the In-Kind Payment
Shares are otherwise eligible for delivery via DWAC, and (e) the Transfer Agent
does not have a policy prohibiting or limiting delivery of the In-Kind Payment
Shares via DWAC.

 

“Equity Conditions” means the total trading volume in shares of Common Stock
over the preceding 30 days was equal to or greater than ten (10) times the
amount of shares derived in the In-Kind Payment Prices of the applicable Monthly
Payment.

 

“Event of Default” shall have the meaning set forth in Section 6(a).

 

“Fundamental Transaction” shall have the meaning set forth in Section 5(e).

 

“In-Kind Payment Shares” means, collectively, the shares of Common Stock
issuable upon in-kind payment of this Note in accordance with the terms hereof.

 

“Late Fees” shall have the meaning set forth in Section 2(b).

 

“Mandatory Default Amount” means the payment of 110% of the outstanding
principal amount of this Note and accrued and unpaid interest hereon, in
addition to the payment of all other amounts, costs, expenses and liquidated
damages due in respect of this Note.

 

“New York Courts” shall have the meaning set forth in Section 7(d).

 

“Note Register” shall have the meaning set forth in Section [2(b)].

 

“Notice of In-Kind Payment Election” shall have the meaning set forth in Section
4(a).

 

 

 



 2 

 

 

“Original Issue Date” means November 3, 2017, the date of the first issuance of
this Note, regardless of any transfers of any Note and regardless of the number
of instruments which may be issued to evidence such Note.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Purchase Agreement” means the Securities Purchase Agreement, dated as of
November 3, 2017 by and between the Company and the original Holder, as amended,
modified or supplemented from time to time in accordance with its terms.

 

“Registration Statement” means a registration statement covering the resale of
the In-Kind Payment Shares by each Holder.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Share Delivery Date” shall have the meaning set forth in Section 4(b).

 

“Successor Entity” shall have the meaning set forth in Section 5(e).

 

“Trading Day” means a day on which the Common Stock is traded or quoted on a
Trading Market.

 

“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the Nasdaq
Capital Market, the American Stock Exchange, the New York Stock Exchange, the
Nasdaq National Market, or the OTCQX and OTCQB.

 

“Transaction Documents” means this Note, the Warrants, the Purchase Agreement
and any other documents or agreements executed in connection with the
transactions contemplated under the Purchase Agreement.

 

Section 2.          Amortization and Interest.

 

a)          Amortization and Installment Payments. Beginning on the Amortization
Payment Date, the Company shall begin to make monthly amortization payments as
set forth on Schedule A (each a “Monthly Payment”), in cash to the Holder, until
this Note is repaid in full. Commencing on the 180th day after the Original
Issue Date, the Holder may elect to receive, in whole or in part, the Monthly
Payments in Common Stock, in the event that the Equity Conditions detailed above
are satisfied. The “In-Kind Payment Price” upon such election shall be equal to
75% of the lowest three trade prices of the Common Stock during the 20 trading
days immediately preceding the Monthly Payment date, except that, following the
occurrence of any Event of Default, such election shall be equal to 65% of the
lowest trade price of the Common Stock during the 20 trading days immediately
preceding the Monthly Payment date.

 

b)          Late Fee. All overdue accrued and unpaid Monthly Payments to be paid
hereunder shall accrue a late fee at an interest rate equal to the maximum rate
permitted by applicable law (the “Late Fees”) which shall accrue daily from the
date such Monthly Payments are due hereunder through and including the date of
actual payment in full. Upon the occurrence of an Event of Default, which is not
cured within ten (10) Business days after the Holder provides written notice of
such applicable Event of Default to the Company, the Holder shall have the right
to require the Company to make payment to the Holder of an amount in cash equal
to the sum of the then outstanding principal amount of this Note multiplied by
110%.

 

c)          Prepayment. The Company may only prepay this Note upon the written
consent of the Holder.

 

Section 3.          Registration of Transfers and Exchanges.

 

a)          Different Denominations. This Note is exchangeable for an equal
aggregate principal amount of promissory notes of different authorized
denominations, as requested by the Holder surrendering the same. No service
charge will be payable for such registration of transfer or exchange.

 

 

 



 3 

 

 

b)          Investment Representations. This Note has been issued subject to
certain investment representations of the original Holder set forth in the
Purchase Agreement and may be transferred or exchanged only in compliance with
the Purchase Agreement and applicable federal and state securities laws and
regulations.

 

c)          Reliance on Note Register. Prior to due presentment for transfer to
the Company of this Note, the Company and any agent of the Company may treat the
Person in whose name this Note is duly registered on the Note Register as the
owner hereof for the purpose of receiving payment as herein provided and for all
other purposes, whether or not this Note is overdue, and neither the Company nor
any such agent shall be affected by notice to the contrary.

 

Section 4. In-Kind Payment Election.

 

a)           In the event Holder elects to receive the Monthly Payments in
Common Stock as set forth in Section 2(a), the Holder shall deliver to the
Company a Notice of In-Kind Payment Election, the form of which is attached
hereto as Annex A (each, a “Notice of In-Kind Payment Election”), specifying
therein the principal amount of this Note to be converted and the date on which
such in-kind payment shall be effected (such date, the “In-Kind Payment Date”).
The Holder shall not be required to physically surrender this Note to the
Company unless the entire principal amount of this Note, plus all accrued and
unpaid interest thereon, has been paid in full.

 

b)          Delivery of Certificate Upon In-Kind Payment. Not later than three
(3) Trading Days after each In-Kind Payment Date (the “Share Delivery Date”),
the Company shall deliver, or cause to be delivered, to the Holder a certificate
or certificates representing the In-Kind Payment Shares which, on or after the
date on which such In-Kind Payment Shares are eligible to be sold under Rule 144
without the need for current public information and the Company has received an
opinion of counsel to such effect reasonably acceptable to the Company (which
opinion the Company will be responsible for obtaining) shall be free of
restrictive legends and trading restrictions (other than those which may then be
required by the Purchase Agreement) representing the number of In-Kind Payment
Shares being acquired upon the payment of this Note. All certificate or
certificates required to be delivered by the Company under this Section 4(b)
shall be delivered electronically through the Depository Trust Company or
another established clearing corporation performing similar functions. If the
In-Kind Payment Date is prior to the date on which such In-Kind Payment Shares
are eligible to be sold under Rule 144 without the need for current public
information the In-Kind Payment Shares shall bear a restrictive legend in the
following form, as appropriate:

 

“NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.  NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.”

 

Notwithstanding the foregoing, commencing on such date that the In-Kind Payment
Shares are eligible for sale under Rule 144 subject to current public
information requirements, the Company, upon request of the Holder, shall obtain
a legal opinion to allow for such sales under Rule 144, at the Company’s
expense.

 

i.          Failure to Deliver Certificates. If, in the case of any Notice of
In-Kind Payment Election, such certificate or certificates are not delivered to
or as directed by the applicable Holder by the Share Delivery Date, the Holder
shall be entitled to elect by written notice to the Company at any time on or
before its receipt of such certificate or certificates, to rescind such payment
election, in which event the Company shall promptly return to the Holder any
original Note delivered to the Company and the Holder shall promptly return to
the Company the Common Stock certificates issued to such Holder pursuant to the
rescinded Notice of In-Kind Payment Election.

 

 

 

 4 

 

 

ii.         Compensation for Buy-In on Failure to Timely Deliver Certificates
Upon In-Kind Payment Election. In addition to any other rights available to the
Holder, if the Company fails for any reason to deliver to the Holder such
certificate or certificates by the Share Delivery Date pursuant to Section 4(b),
and if after such Share Delivery Date the Holder is required by its brokerage
firm to purchase (in an open market transaction or otherwise), or the Holder’s
brokerage firm otherwise purchases, shares of Common Stock to deliver in
satisfaction of a sale by the Holder of the In-Kind Payment Shares which the
Holder was entitled to receive upon payment relating to such Share Delivery Date
(a “Buy-In”), then the Company shall (A) pay in cash to the Holder (in addition
to any other remedies available to or elected by the Holder) the amount, if any,
by which (x) the Holder’s total purchase price (including any brokerage
commissions) for the Common Stock so purchased exceeds (y) the product of (1)
the aggregate number of shares of Common Stock that the Holder was entitled to
receive from the payment at issue multiplied by (2) the actual sale price at
which the sell order giving rise to such purchase obligation was executed
(including any brokerage commissions) and (B) at the option of the Holder,
either reissue (if surrendered) this Note in a principal amount equal to the
principal amount of the attempted payment (in which case such payment election
shall be deemed rescinded) or deliver to the Holder the number of shares of
Common Stock that would have been issued if the Company had timely complied with
its delivery requirements under Section 4(b). For example, if the Holder
purchases Common Stock having a total purchase price of $11,000 to cover a
Buy-In with respect to an attempted payment election of this Note with respect
to which the actual sale price of the In-Kind Payment Shares (including any
brokerage commissions) giving rise to such purchase obligation was a total of
$10,000 under clause (A) of the immediately preceding sentence, the Company
shall be required to pay the Holder $1,000. The Holder shall provide the Company
written notice indicating the amounts payable to the Holder in respect of the
Buy-In and, upon request of the Company, evidence of the amount of such loss.
Nothing herein shall limit a Holder’s right to pursue any other remedies
available to it hereunder, at law or in equity including, without limitation, a
decree of specific performance and/or injunctive relief with respect to the
Company’s failure to timely deliver certificates representing shares of Common
Stock upon payment election of this Note as required pursuant to the terms
hereof.

 

iii.        Reservation of Shares Issuable Upon In-Kind Payment Election. The
Company covenants that it will at all times reserve and keep available out of
its authorized and unissued shares of Common Stock a number of shares of Common
Stock sufficient to satisfy its obligations under Section 3(c) and Section 4(y)
of the Purchase Agreement, irrespective of beneficial ownership limitations. The
Company covenants that all shares of Common Stock that shall be so issuable
shall, upon issue, be duly authorized, validly issued, fully paid and
nonassessable, and, at such times as the Registration Statement covering such
shares is then effective under the Securities Act, will be registered for public
resale in accordance with such Registration Statement. The Company acknowledges
that it has irrevocably instructed its transfer agent to issue certificates for
the Common Stock issuable upon exercise of this Warrant, and agrees that its
issuance of this Warrant shall constitute full authority to its officers and
agents who are charged with the duty of executing stock certificates to execute
and issue the necessary certificates for shares of Common Stock in accordance
with the terms and conditions of this Warrant.

 

iv.        Fractional Shares. No fractional shares or scrip representing
fractional shares shall be issued upon the in-kind payment of this Note. As to
any fraction of a share which the Holder would otherwise be entitled to purchase
upon such in-kind payment, the Company shall round up to the next whole share.

 

v.         Transfer Taxes and Expenses. The issuance of certificates for shares
of the Common Stock pursuant to this Note shall be made without charge to the
Holder hereof for any documentary stamp or similar taxes that may be payable in
respect of the issue or delivery of such certificates, provided that, the
Company shall not be required to pay any tax that may be payable in respect of
any transfer involved in the issuance and delivery of any such certificate upon
in-kind payment in a name other than that of the Holder of this Note so
converted and the Company shall not be required to issue or deliver such
certificates unless or until the Person or Persons requesting the issuance
thereof shall have paid to the Company the amount of such tax or shall have
established to the satisfaction of the Company that such tax has been paid. The
Company shall pay all Transfer Agent fees required for same-day processing of
any Notice of In-Kind Payment Election.

 

 

 

 5 

 

 

c)          Holder’s In-Kind Payment Limitations. The Company shall not effect
any in-kind payment of Common Stock, and a Holder shall not have the right to
elect to receive Monthly Payments in Common Stock, to the extent that after
giving effect to the in-kind payment election set forth on the applicable Notice
of In-Kind Payment Election, the Holder (together with the Holder’s Affiliates,
and any Persons acting as a group together with the Holder or any of the
Holder’s Affiliates) would beneficially own in excess of the Beneficial
Ownership Limitation (as defined below).  For purposes of the foregoing
sentence, the number of shares of Common Stock beneficially owned by the Holder
and its Affiliates shall include the number of shares of Common Stock issuable
upon in-kind payment of this Note with respect to which such determination is
being made, but shall exclude the number of shares of Common Stock which are
issuable upon (i) in-kind payment of the remaining principal amount of this Note
beneficially owned by the Holder or any of its Affiliates and (ii) exercise or
conversion of the unexercised or unconverted portion of any other securities of
the Company subject to a limitation on conversion or exercise analogous to the
limitation contained herein (including, without limitation, any other promissory
notes or the warrants as further defined in the Purchase Agreement) beneficially
owned by the Holder or any of its Affiliates.  Except as set forth in the
preceding sentence, for purposes of this Section 4(c), beneficial ownership
shall be calculated in accordance with Section 13(d) of the Exchange Act and the
rules and regulations promulgated thereunder. To the extent that the limitation
contained in this Section 4(c) applies, the determination of whether this Note
may be paid in-kind (in relation to other securities owned by the Holder
together with any Affiliates) and of which principal amount of this Note may be
paid in-kind shall be in the sole discretion of the Holder, and the submission
of a Notice of In-Kind Payment Election shall be deemed to be the Holder’s
determination of whether this Note may be converted (in relation to other
securities owned by the Holder together with any Affiliates) and which principal
amount of this Note is convertible, in each case subject to the Beneficial
Ownership Limitation. To ensure compliance with this restriction, the Holder
will be deemed to represent to the Company each time it delivers a Notice of
In-Kind Payment Election that such Notice of In-Kind Payment Election has not
violated the restrictions set forth in this paragraph and the Company shall have
no obligation to verify or confirm the accuracy of such determination. In
addition, a determination as to any group status as contemplated above shall be
determined in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder. For purposes of this Section 4(c), in
determining the number of outstanding shares of Common Stock, the Holder may
rely on the number of outstanding shares of Common Stock as stated in the most
recent of the following: (i) the Company’s most recent periodic or annual report
filed with the Commission, as the case may be, (ii) a more recent public
announcement by the Company, or (iii) a more recent written notice by the
Company or the Company’s transfer agent setting forth the number of shares of
Common Stock outstanding.  Upon the written or oral request of a Holder, the
Company shall within two Trading Days confirm orally and in writing to the
Holder the number of shares of Common Stock then outstanding.  In any case, the
number of outstanding shares of Common Stock shall be determined after giving
effect to the in-kind payment or exercise of securities of the Company,
including this Note, by the Holder or its Affiliates since the date as of which
such number of outstanding shares of Common Stock was reported. The “Beneficial
Ownership Limitation” shall be 4.99% of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock issuable upon in-kind payment of this Note held by the Holder. The Holder,
upon not less than 61 days’ prior notice to the Company, may increase or
decrease the Beneficial Ownership Limitation provisions of this Section 4(c).
Any such increase or decrease will not be effective until the 61st day after
such notice is delivered to the Company. The Beneficial Ownership Limitation
provisions of this paragraph shall be construed and implemented in a manner
otherwise than in strict conformity with the terms of this Section 4(c) to
correct this paragraph (or any portion hereof) which may be defective or
inconsistent with the intended Beneficial Ownership Limitation contained herein
or to make changes or supplements necessary or desirable to properly give effect
to such limitation. The limitations contained in this paragraph shall apply to a
successor holder of this Note.

 

Section 5.          Certain Adjustments.

 

a)       Adjustment of In-Kind Payment Price upon Subdivision, Combination, or
Reclassification of Common Stock. If the Company, at any time while this Note is
outstanding: (i) pays a stock dividend or otherwise makes a distribution or
distributions payable in shares of Common Stock on shares of Common Stock or any
common stock equivalents (which, for avoidance of doubt, shall not include any
shares of Common Stock issued by the Company upon conversion of, or payment of
interest on, this Note), (ii) subdivides outstanding shares of Common Stock into
a larger number of shares, (iii) combines (including by way of a reverse stock
split) outstanding shares of Common Stock into a smaller number of shares or
(iv) issues, in the event of a reclassification of shares of the Common Stock,
any shares of capital stock of the Company, then the In-Kind Payment Price shall
be multiplied by a fraction of which the numerator shall be the number of shares
of Common Stock (excluding any treasury shares of the Company) outstanding
immediately before such event, and of which the denominator shall be the number
of shares of Common Stock outstanding immediately after such event. Any
adjustment made pursuant to this Section shall become effective immediately
after the record date for the determination of stockholders entitled to receive
such dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination or re-classification.

 

 

 



 6 

 

 

b)          Dilutive Issuances. If, at any time when this Note is issued and
outstanding, the Company issues or sells any shares of Common Stock for no
consideration or for a consideration per share which is less than the In-Kind
Payment Price in effect on the date of such issuance of such shares of Common
Stock (a “Dilutive Issuance”), then immediately upon the Dilutive Issuance, the
In-Kind Payment Price will be reduced to the amount of the consideration per
share received by the Company in such Dilutive Issuance.

 

c)          Intentionally Omitted.

 

d)          Intentionally Omitted.

 

e)          Fundamental Transaction. If, at any time while this Note is
outstanding, (i) the Company, directly or indirectly, in one or more related
transactions effects any merger or consolidation of the Company with or into
another Person, (ii) the Company, directly or indirectly, effects any sale,
lease, license, assignment, transfer, conveyance or other disposition of all or
substantially all of its assets in one or a series of related transactions,
(iii) any, direct or indirect, purchase offer, tender offer or exchange offer
(whether by the Company or another Person) is completed pursuant to which
holders of Common Stock are permitted to sell, tender or exchange their shares
for other securities, cash or property and has been accepted by the holders of
50% or more of the outstanding Common Stock, (iv) the Company, directly or
indirectly, in one or more related transactions effects any reclassification,
reorganization or recapitalization of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property, (v) the Company, directly or
indirectly, in one or more related transactions consummates a stock or share
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with
another Person whereby such other Person acquires more than 50% of the
outstanding shares of Common Stock (not including any shares of Common Stock
held by the other Person or other Persons making or party to, or associated or
affiliated with the other Persons making or party to, such stock or share
purchase agreement or other business combination) (each a “Fundamental
Transaction”), then, upon any subsequent election by Holder to receive Monthly
Payments in Common Stock, the Holder shall have the right to receive, for each
share of Common Stock that would have been issuable upon such payment in-kind
immediately prior to the occurrence of such Fundamental Transaction, the number
of shares of Common Stock of the successor or acquiring corporation or of the
Company, if it is the surviving corporation, and any additional consideration
(the “Alternate Consideration”) receivable as a result of such Fundamental
Transaction by a holder of the number of shares of Common Stock for which this
Note is payable in-kind immediately prior to such Fundamental Transaction
(without regard to any limitation in Section 4(c) on the in-kind payment of this
Note). For purposes of any such in-kind payment, the determination of the
applicable in-kind payment price shall be appropriately adjusted to apply to
such Alternate Consideration based on the amount of Alternate Consideration
issuable in respect of one (1) share of Common Stock in such Fundamental
Transaction, and the Company shall apportion the applicable in-kind payment
price among the Alternate Consideration in a reasonable manner reflecting the
relative value of any different components of the Alternate Consideration. If
holders of Common Stock are given any choice as to the securities, cash or
property to be received in a Fundamental Transaction, then the Holder shall be
given the same choice as to the Alternate Consideration it receives upon any
in-kind payment of this Note following such Fundamental Transaction. The Company
shall cause any successor entity in a Fundamental Transaction in which the
Company is not the survivor (the “Successor Entity”) to assume in writing all of
the obligations of the Company under this Note and the other Transaction
Documents (as defined in the Purchase Agreement) in accordance with the
provisions of this Section 5(e) pursuant to written agreements in form and
substance reasonably satisfactory to the Holder and approved by the Holder
(without unreasonable delay) prior to such Fundamental Transaction and shall, at
the option of the holder of this Note, deliver to the Holder in exchange for
this Note a security of the Successor Entity evidenced by a written instrument
substantially similar in form and substance to this Note which may be paid
in-kin for a corresponding number of shares of capital stock of such Successor
Entity (or its parent entity) equivalent to the shares of Common Stock
acquirable and receivable upon payment in-kind of this Note (without regard to
any limitations on the in-kind payment of this Note) prior to such Fundamental
Transaction, and with a in-kind payment price which applies the In-Kind Payment
Price hereunder to such shares of capital stock (but taking into account the
relative value of the shares of Common Stock pursuant to such Fundamental
Transaction and the value of such shares of capital stock, such number of shares
of capital stock and such in-kind payment price being for the purpose of
protecting the economic value of this Note immediately prior to the consummation
of such Fundamental Transaction), and which is reasonably satisfactory in form
and substance to the Holder. Upon the occurrence of any such Fundamental
Transaction, the Successor Entity shall succeed to, and be substituted for (so
that from and after the date of such Fundamental Transaction, the provisions of
this Note and the other Transaction Documents referring to the “Company” shall
refer instead to the Successor Entity), and may exercise every right and power
of the Company and shall assume all of the obligations of the Company under this
Note and the other Transaction Documents with the same effect as if such
Successor Entity had been named as the Company herein.

 

 

 

 7 

 

 

f)          Calculations. All calculations under this Section 5 shall be made to
the nearest cent or the nearest 1/100th of a share, as the case may be. For
purposes of this Section 5, the number of shares of Common Stock deemed to be
issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding any treasury shares of the Company) issued and
outstanding.

 

g)          Notice to the Holder Regarding Adjustment to In-Kind Purchase Price.
Whenever the In-Kind Purchase Price is adjusted pursuant to any provision of
this Section 5, the Company shall promptly deliver to each Holder a notice
setting forth the In-Kind Purchase Price after such adjustment and setting forth
a brief statement of the facts requiring such adjustment.

 

Section 6.          Events of Default.

 

a)          “Event of Default” means, wherever used herein, any of the following
events (whatever the reason for such event and whether such event shall be
voluntary or involuntary or effected by operation of law or pursuant to any
judgment, decree or order of any court, or any order, rule or regulation of any
administrative or governmental body):

 

i.        any default in the payment of (A) the principal amount of any Note or
(B) interest, liquidated damages and other amounts owing to a Holder on any
Note, as and when the same shall become due and payable (whether on a Monthly
Payment date or by acceleration or otherwise);

 

ii.        the Company shall materially fail to observe or perform any other
covenant or agreement contained in the Note (other than a breach by the Company
of its obligations to deliver shares of Common Stock to the Holder upon in-kind
payment election, which breach is addressed in clause (xi) below) which failure
is not cured, if possible to cure, within the earlier to occur of (A) 5 Trading
Days after notice of such failure sent by the Holder or by any other Holder to
the Company and (B) 10 Trading Days after the Company has become or should have
become aware of such failure;

 

iii.       a default or event of default (subject to any grace or cure period
provided in the applicable agreement, document or instrument) shall occur under
any of the Transaction Documents.

 

iv.      any representation or warranty made in this Note, any other Transaction
Documents, any written statement pursuant hereto or thereto or any other report,
financial statement or certificate made or delivered to the Holder or any other
Holder shall be untrue or incorrect in any material respect as of the date when
made or deemed made;

 

v.       the Company or any Significant Subsidiary (as such term is defined in
Rule 1-02(w) of Regulation S-X) shall be subject to a Bankruptcy Event;

 

vi.      the Company or any Subsidiary shall default on any of its obligations
under any mortgage, credit agreement or other facility, indenture agreement,
factoring agreement or other instrument under which there may be issued, or by
which there may be secured or evidenced, any indebtedness for borrowed money or
money due under any long term leasing or factoring arrangement that (a) involves
an obligation greater than $100,000, whether such indebtedness now exists or
shall hereafter be created, and (b) results in such indebtedness becoming or
being declared due and payable prior to the date on which it would otherwise
become due and payable;

 

vii.      the Common Stock shall not be eligible for listing or quotation for
trading on a Trading Market and shall not be eligible to resume listing or
quotation for trading thereon within five Trading Days or the transfer of shares
of Common Stock through the Depository Trust Company System is no longer
available or “chilled”;

 

viii.      the Company shall be a party to any Change of Control Transaction or
Fundamental Transaction or shall agree to sell or dispose of all or in excess of
50% of its assets in one transaction or a series of related transactions
(whether or not such sale would constitute a Change of Control Transaction);

 

 

 

 8 

 



ix.       the Company shall fail for any reason to deliver shares of Common
Stock to the Holder prior to the third Trading Day after a In-Kind Payment Date
pursuant to Section 4(c) or the Company shall provide at any time notice to the
Holder, including by way of public announcement, of the Company’s intention to
not honor requests for in-kind payments or conversions of any Note in accordance
with the terms hereof;

 

x.        the Company fails to file with the Commission any required reports
under Section 13 or 15(d) of the Exchange Act such that it is not in compliance
with Rule 144(c)(1) (or Rule 144(i)(2), if applicable);

 

xi.       if the Company or any Significant Subsidiary shall: (i) apply for or
consent to the appointment of a receiver, trustee, custodian or liquidator of it
or any of its properties, (ii) admit in writing its inability to pay its debts
as they mature, (iii) make a general assignment for the benefit of creditors,
(iv) be adjudicated a bankrupt or insolvent or be the subject of an order for
relief under Title 11 of the United States Code or any bankruptcy,
reorganization, insolvency, readjustment of debt, dissolution or liquidation law
or statute of any other jurisdiction or foreign country, or (v) file a voluntary
petition in bankruptcy, or a petition or an answer seeking reorganization or an
arrangement with creditors or to take advantage or any bankruptcy,
reorganization, insolvency, readjustment of debt, dissolution or liquidation law
or statute, or an answer admitting the material allegations of a petition filed
against it in any proceeding under any such law, or (vi) take or permit to be
taken any action in furtherance of or for the purpose of effecting any of the
foregoing;

 

xii.       if any order, judgment or decree shall be entered, without the
application, approval or consent of the Company or any Significant Subsidiary,
by any court of competent jurisdiction, approving a petition seeking liquidation
or reorganization of the Company or any Subsidiary, or appointing a receiver,
trustee, custodian or liquidator of the Company or any Subsidiary, or of all or
any substantial part of its assets, and such order, judgment or decree shall
continue unstayed and in effect for any period of sixty (60) days;

 

xiii.     the occurrence of any levy upon or seizure or attachment of, or any
uninsured loss of or damage to, any property of the Company or any Subsidiary
having an aggregate fair value or repair cost (as the case may be) in excess of
$100,000 individually or in the aggregate, and any such levy, seizure or
attachment shall not be set aside, bonded or discharged within thirty (30) days
after the date thereof;

 

xiv.      the Company shall fail to maintain sufficient reserved shares pursuant
to the terms of the Purchase Agreement;

 

xv.      any monetary judgment, writ or similar final process shall be entered
or filed against the Company, any subsidiary or any of their respective property
or other assets for more than $100,000, and such judgment, writ or similar final
process shall remain unvacated, unbonded or unstayed for a period of 45 calendar
days;

 

xvi.     a breach or default by the Company of any covenant or other term or
condition contained in any of the other financial instrument currently issued or
hereafter issued by the Company, to the Holder, including but not limited to
promissory notes (the “Other Agreements”), after the passage of all applicable
notice and cure or grace periods, shall, at the option of the Holder, be
considered a default under this Note, in which event the Holder shall be
entitled (but in no event required) to apply all rights and remedies of the
Holder under the terms of this Note by reason of a default under said Other
Agreement; or

 

xvii.    any attempt by the Company or its officers, directors, and/or
affiliates to transmit, convey, disclose, or any actual transmittal, conveyance,
or disclosure by the Company or its officers, directors, and/or affiliates of,
material non-public information concerning the Company, to the Holder or its
successors and assigns, which is not immediately cured by Company’s filing of a
Form 8-K pursuant to Regulation FD on that same date.

 

 

 

 9 

 

 

b)          Remedies Upon Event of Default. Subject to the Beneficial Ownership
Limitation as set forth in Section 4(c), if any Event of Default occurs, then
the outstanding principal amount of this Note, plus accrued but unpaid interest,
liquidated damages and other amounts owing in respect thereof through the date
of acceleration, shall become, at the Holder’s election, immediately due and
payable in cash at the Mandatory Default Amount. After the occurrence of any
Event of Default that results in the eventual acceleration of this Note, the
interest rate on this Note shall accrue at an additional interest rate equal to
the lesser of 2% per month (24% per annum) or the maximum rate permitted under
applicable law. Upon the payment in full of the Mandatory Default Amount, the
Holder shall promptly surrender this Note to or as directed by the Company. In
connection with such acceleration described herein, the Holder need not provide,
and the Company hereby waives, any presentment, demand, protest or other notice
of any kind, and the Holder may immediately and without expiration of any grace
period enforce any and all of its rights and remedies hereunder and all other
remedies available to it under applicable law. Such acceleration may be
rescinded and annulled by Holder at any time prior to payment hereunder and the
Holder shall have all rights as a holder of the Note until such time, if any, as
the Holder receives full payment pursuant to this Section 6(b). No such
rescission or annulment shall affect any subsequent Event of Default or impair
any right consequent thereon. The remedies upon an Event of Default set forth in
this Section 6(b) are at the election of the Holder and shall be in addition to,
not in substitution of, any other remedies for default that the Holder is
entitled to in law, in equity, under the other terms of this Note or otherwise.

 

Section 7.          Miscellaneous.

 

a)          Notices. Any and all notices or other communications or deliveries
to be provided by the Holder hereunder, including, without limitation, any
Notice of In-Kind Payment Election, shall be in writing and delivered
personally, by e-mail with electronic receipt confirmation, or sent by a
nationally recognized overnight courier service, addressed to the Company, and
the Holder, respectively, at the addresses set forth in the Purchase Agreement.

 

b)          Absolute Obligation. Except as expressly provided herein, no
provision of this Note shall alter or impair the obligation of the Company,
which is absolute and unconditional, to pay the principal of, liquidated damages
and accrued interest, as applicable, on this Note at the time, place, and rate,
and in the coin or currency, herein prescribed. This Note is a direct debt
obligation of the Company. This Note ranks pari passu with all other promissory
notes now or hereafter issued under the terms set forth herein.

 

c)          Lost or Mutilated Note. If this Note shall be mutilated, lost,
stolen or destroyed, the Company shall execute and deliver, in exchange and
substitution for and upon cancellation of a mutilated Note, or in lieu of or in
substitution for a lost, stolen or destroyed Note, a new Note for the principal
amount of this Note so mutilated, lost, stolen or destroyed, but only upon
receipt of evidence of such loss, theft or destruction of such Note, and of the
ownership hereof, reasonably satisfactory to the Company.

 

d)          Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Note shall be governed by and construed
and enforced in accordance with the internal laws of the State of New York,
without regard to the principles of conflict of laws thereof. Each party agrees
that all legal proceedings concerning the interpretation, enforcement and
defense of the transactions contemplated by any of the Transaction Documents
(whether brought against a party hereto or its respective Affiliates, directors,
officers, shareholders, employees or agents) shall be commenced in the state and
federal courts sitting in New York City, New York (the “New York Courts”). Each
party hereto hereby irrevocably submits to the exclusive jurisdiction of the New
York Courts for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein
(including with respect to the enforcement of any of the Transaction Documents),
and hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
such New York Courts, or such New York Courts are improper or inconvenient venue
for such proceeding. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Note and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any other manner permitted by applicable law. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Note or the transactions contemplated hereby. If any party shall commence
an action or proceeding to enforce any provisions of this Note, then the
prevailing party in such action or proceeding shall be reimbursed by the other
party for its attorneys fees and other costs and expenses incurred in the
investigation, preparation and prosecution of such action or proceeding.

 

 

 

 10 

 

 

e)          Waiver. Any waiver by the Company or the Holder of a breach of any
provision of this Note shall not operate as or be construed to be a waiver of
any other breach of such provision or of any breach of any other provision of
this Note. The failure of the Company or the Holder to insist upon strict
adherence to any term of this Note on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Note on any other
occasion. Any waiver by the Company or the Holder must be in writing.

 

f)          Severability. If any provision of this Note is invalid, illegal or
unenforceable, the balance of this Note shall remain in effect, and if any
provision is inapplicable to any Person or circumstance, it shall nevertheless
remain applicable to all other Persons and circumstances. If it shall be found
that any interest or other amount deemed interest due hereunder violates the
applicable law governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum rate of interest permitted
under applicable law. The Company covenants (to the extent that it may lawfully
do so) that it shall not at any time insist upon, plead, or in any manner
whatsoever claim or take the benefit or advantage of, any stay, extension or
usury law or other law which would prohibit or forgive the Company from paying
all or any portion of the principal of or interest on this Note as contemplated
herein, wherever enacted, now or at any time hereafter in force, or which may
affect the covenants or the performance of this Note, and the Company (to the
extent it may lawfully do so) hereby expressly waives all benefits or advantage
of any such law, and covenants that it will not, by resort to any such law,
hinder, delay or impede the execution of any power herein granted to the Holder,
but will suffer and permit the execution of every such as though no such law has
been enacted.

 

g)          Remedies, Characterizations, Other Obligations, Breaches and
Injunctive Relief.  The remedies provided in this Note shall be cumulative and
in addition to all other remedies available under this Note and any of the other
Transaction Documents at law or in equity (including a decree of specific
performance and/or other injunctive relief), and nothing herein shall limit the
Holder’s right to pursue actual and consequential damages for any failure by the
Company to comply with the terms of this Note.  The Company covenants to the
Holder that there shall be no characterization concerning this instrument other
than as expressly provided herein. Amounts set forth or provided for herein with
respect to payments, conversion and the like (and the computation thereof) shall
be the amounts to be received by the Holder and shall not, except as expressly
provided herein, be subject to any other obligation of the Company (or the
performance thereof). The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Holder and that the
remedy at law for any such breach may be inadequate. The Company therefore
agrees that, in the event of any such breach or threatened breach, the Holder
shall be entitled, in addition to all other available remedies, to an injunction
restraining any such breach or any such threatened breach, without the necessity
of showing economic loss and without any bond or other security being required.
The Company shall provide all information and documentation to the Holder that
is requested by the Holder to enable the Holder to confirm the Company’s
compliance with the terms and conditions of this Note.

 

h)          Next Business Day. Whenever any payment or other obligation
hereunder shall be due on a day other than a Business Day, such payment shall be
made on the next succeeding Business Day.

 

i)          Headings. The headings contained herein are for convenience only, do
not constitute a part of this Note and shall not be deemed to limit or affect
any of the provisions hereof.

 

j)          Section 3(a)(9) and 3(a)(10) Transactions. The express written
consent of the Holder must be obtained by the Company, if at any time while this
Note is outstanding, the Company seeks to enter into a transaction structured in
accordance with, based upon, or related or pursuant to, in whole or in part,
Section 3(a)(9) or 3(a)(10) of the Securities Act, except with respect to the
conversion of any convertible securities issued by the Company held by any
existing holder of such convertible securities pursuant to terms thereof already
in existence as of the Effective Date.

 

*********************

 

(Signature Pages Follow)

 

 

 

 



 11 

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by a
duly authorized officer as of the Original Issue Date.

 

 

 

Probility Media CorpORATION

 

 

 

By:                                  

Name: Steven M. Plumb

Title: Chief Financial Officer

Facsimile No. for delivery of Notices: (800) 861-1175

  E-mail Address for delivery of Notices: steven@probilitymedia.com    

 

 

 

 

 

 

 

 

 

 

 

 12 

 

ANNEX A

 

NOTICE OF IN-KIND PAYMENT ELECTION

 

 

Pursuant to Section 2(a) of this Promissory Note due July 3, 2019, the
undersigned hereby elects to receive Monthly Payments in shares of common stock
(“Common Stock”) of Probility Media Corporation, a Nevada corporation (the
“Company”) according to the conditions hereof, as of the date written below. If
shares of Common Stock are to be issued in the name of a person other than the
undersigned, the undersigned will pay all transfer taxes payable with respect
thereto and is delivering herewith such certificates and opinions as reasonably
requested by the Company in accordance therewith. No fee will be charged to the
holder for any conversion, except for such transfer taxes, if any.

 

By the delivery of this Notice of In-Kind Payment Election, the undersigned
represents and warrants to the Company that its ownership of the Common Stock
does not exceed the amounts specified under Section 4 of this Note, as
determined in accordance with Section 13(d) of the Exchange Act.

 

The undersigned agrees to comply with the prospectus delivery requirements under
the applicable securities laws in connection with any transfer of the aforesaid
shares of Common Stock.

 



 

Date to Effect In-Kind Payment:

 

Principal Amount of Note to be Paid In-Kind:

 

Number of shares of Common Stock to be issued:

 

 

Signature:

 

Name:

  

Delivery Instructions:

 

 

 

 

 

 

ANNEX A - NOTICE OF IN-KIND PAYMENT

 

   

 

SCHEDULE A

 

PAYMENT DATE AMOUNT 1 2/4/2018   2 3/4/2018   3 4/4/2018   4 5/4/2018   5
6/4/2018   6 7/4/2018   7 8/4/2018   8 9/4/2018   9 10/4/2018   10 11/4/2018  
11 12/4/2018   12 1/4/2019   13 2/4/2019   14 3/4/2019   15 4/4/2019   16
5/4/2019   17 6/4/2019   18 7/4/2019  

 

 

 

